PER CURIAM.
On the basis of our review of the briefs, the record on appeal and the oral argument, we are of the opinion that the *764appellant has failed to demonstrate reversible error. The final judgment from which this appeal is taken is, therefore, affirmed. See Salter v. Knowles, Fla.App.1957, 97 So.2d 138; Shuler v. Allen, Fla.1955, 76 So.2d 879; Mellet v. Henry, Fla.App.1959, 108 So.2d 69; and Good v. Douglas Gardens, Fla.1951, 50 So.2d 349.
Affirmed.
CROSS, C. J., and REED and MAGER, JJ., concur.